Citation Nr: 1243607	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  07-33 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Whether the reduction from 30 percent to 10 percent for gastroesophageal reflux disease (GERD) was proper.

2. Entitlement to an increased rating for GERD, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel



INTRODUCTION

The Veteran had active service from June 1997 to February 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Veteran had a hearing before a Rating Specialist in May 2007 and before a Decision Review Officer (DRO) in March 2008.  Transcripts of these hearings have been associated with the claims file.

The Board remanded this matter in June 2011 for additional development, which has been completed.

The Board has reviewed the Veteran's physical claims file and file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1. The RO granted service connection for GERD in February 2003 and assigned a noncompensable rating; a 30 percent rating was granted in August 2005 and had not been in effect for more than five years at the time it was reduced.

2. The RO complied with the procedural requirements for reducing the Veteran's disability rating, to include notifying him of the proposal to reduce the disability rating and giving him an opportunity to submit evidence, to include personal testimony.

3.  At the time of the reduction in rating on February 1, 2008, there was objective evidence demonstrating improvement in the severity of the Veteran's GERD.

4.  Since February 1, 2008, the Veteran's GERD has remained stable and has not manifested as persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.


CONCLUSIONS OF LAW

1. The reduction of the rating for the Veteran's service-connected GERD from 30 percent to 10 percent disabling, effective February 1, 2008, was proper.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.105, 3.344(c) (2012).

2. The criteria for a rating in excess of 10 percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA regulations provide that where reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance is to be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  Furthermore, the regulations provide that the Veteran is to be notified of the contemplated action (reduction or discontinuance) and given detailed reasons therefore, and is to be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  The Veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If additional evidence is not received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires.  38 C.F.R. §§ 3.105(e), (h).

The requirements for a reduction in the evaluation for disabilities in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which require that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).  This regulation also provides that, with respect to other disabilities that are likely to improve, e.g., those for which evaluations have been in effect for less than five years, re-examinations disclosing improvement will warrant a rating reduction.  38 C.F.R. § 3.344(c).  A veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran seeks restoration of his 30 percent rating as of February 1, 2008 or in the alternative, seeks a rating in excess of 10 percent for service-connected GERD, which has been rated under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7346.  Under DC 7346, a 30 percent evaluation is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  38 C.F.R.    § 4.114.  The maximum rating provided is a 60 percent evaluation for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Id.

In his January 2007 claim, the Veteran said his symptoms included regurgitation and vomiting after meals or snacks and weight fluctuation.  He had a VA examination in April 2007.  The examiner did not have the claims file for review but was able to review electronic records.  Fortunately, because this claim involves the current severity of the Veteran's GERD, the examiner did not need the claims file as an opinion was not requested and the issue concerned the current severity of the disability.  The examiner performed a thorough evaluation and detailed examination report.  Therefore the report is adequate for rating purposes.

During the examination, the Veteran said his GERD had worsened and that nothing helped his condition.  He reported feeling nausea several times daily, vomiting several times per day after meals, occasional dysphagia, and esophageal distress accompanied by severe pain several times per day.  He had heartburn and regurgitation several times per day.  

The examiner described the Veteran's overall health as good and noted a 15 percent decrease in weight from his baseline weight.  No signs of significant weigh loss or malnutrition were noted.  When asked about days lost from work, the Veteran estimated missing 30 days of work per year due to his condition.  The examiner said the condition has significant effects on his occupation as it results in increased absenteeism, inappropriate behavior, poor social interactions, lack of stamina, and weakness or fatigue.  The condition also severely impacts chores, shopping, exercise, sports, recreation, travelling and feeding.

In his April 2007 argument, the Veteran said his condition had not improved and alleged that the VA examiner was not prepared as he did not have his claims file for review.  However, the examiner reviewed records in the electronic file and, as noted above, because the issue is the current severity of the disability, a review of the claims file was not necessary in this instance.  Further, the file does not contain private treatment records.  Thus, it appears that the examiner had access to pertinent VA treatment records, in their electronic format, as all VA treatment records would be in this format.

In addition, the representative argued that the RO did not consider past treatment records showing pain in the lower abdomen; however, the records cited were dated long before his January 2007 claim.  Notably, none of the past records show pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health, the criteria for a 60 percent rating.  He also reported new symptoms such as headaches and sleep trouble, however he did not indicate how the symptoms are related to GERD.

Vital statistics from March to June 2007 show fluctuation of weight within a range of approximately 10 pounds.

A May 2007 VA treatment record shows complaints of daily regurgitation after meals and occasional severe stomach pains.  The provider reviewed past treatment records and noted several inconsistencies between the recorded history and the Veteran's current recitation of medical history.  For example, the Veteran told the provider he was treated with multiple medications and treatments but that none helped; however, the provider could not find evidence supporting this assertion in the medical records.  

The Veteran also reported having had at least 5 barium enemas and endoscopies; however, the provider found evidence of only one of each.  

The Veteran also said he had colonoscopies, but the provider saw no records in support of this allegation.

The provider referenced December 2005 records which show hospitalization due to severe pain.  The Veteran's white blood count was elevated at that time.  Records show he was released the following day with no abdominal pain.  He said he was perfect at discharge; however, he told this provider he was in as much pain at discharge as when he was admitted.

Subjective symptoms included constant right lower quadrant (RLQ) pain, crampy in nature, with pain occasionally in both lower quadrants.  He was elusive in describing his pain.  The provider noted that past pain had been attributed to proton-pump inhibitor (PPI) therapy which had been discontinued.  

Objective symptoms included "mild" pain with palpation to the RLQ and pain radiating to the RLQ with compression on the left upper quadrant.  The assessment was right RLQ pain and GERD versus rumination disorder.  The physician pointed out that his previous history of pain was accompanied by elevated white blood count but that his current white blood count was normal.  

The provider indicated that past providers thought the pain might be related to a psychosomatic issue, an indication that only provides evidence against this claim.  He recommended additional gastrointestinal (GI) testing and suggested that the Veteran's personality disorder may be contributing to his symptoms.

During his May 2007 hearing before the RO, the Veteran testified that he was taking several medications for reflux and that he suffered constant recurrent regurgitation after eating.  Symptoms included heartburn, weight fluctuation, and dysentery.  He denied arm and shoulder pain.  Abdominal pain was described as horrific and could last for almost 12 hours.  The condition was affecting his work, including his ability to start work on time.  He said he had been fired from past jobs because headaches and/or regurgitation cause him to have a bad attitude.

In November 2007, the Veteran had surgery for recalcitrant GERD which required two weeks off work for recovery.  After surgery, he complained of considerable dysphagia, nausea and vomiting, and bloody stool.  His providers extended his recovery so that he could undergo another scope.  A December 2007 follow-up showed a normal appearing esophagus.

In January 2008, the Veteran reported having reflux one-third of the time versus all of the time.  He still had dysphagia symptoms when swallowing certain foods, but he was uncertain of which foods caused the problems.  He believed meats and breads caused the majority of his symptoms.  The provider said the Veteran's condition improved after surgery.  The diagnosis was history of hiatal hernia, erosive esophagitis, mild with continued heartburn and dysphagia symptoms.  The provider suggested that the Veteran's anxiety issues were manifesting as heartburn type symptoms and advised him to restart taking omeprazol.  As of March 2008, while the condition had improved, he still had significant problems swallowing continued to refuse to take omeprazol.

The Veteran had a hearing before a decision review officer (DRO) in March 2008.  He described his surgery and said his esophagus had to be widened to allow food to pass.  His condition caused weight fluctuation because he was not able to swallow food prior to the surgery.  After surgery, he had problems swallowing, abdominal pain, gas and heartburn.  He said he had missed over 60 days of work and/or school and was unemployed because it was difficult to find a job and go to school full time.  Before surgery, he could eat anything but would regurgitate it.  After surgery, he had problems with spicy food, which caused severe abdominal pain.  He also had to watch what he ate more carefully; however, he said he no longer has symptoms 100 percent of the time.  Also noteworthy is that he said he lost weight but was an active person.

In April 2008, he had a barium swallow which showed residuals of surgery but no reflux.  It showed a narrowing of the cervical esophagus on lateral but not on anteroposterior view.  In September 2008, he denied having problems swallowing, nausea, vomiting, abdominal pain, change in bowel habit, constipation, diarrhea, and bloody stools.  Another September record states that GERD was well controlled with occasional difficulty in swallowing, which was largely stable, providing evidence against this claim.  

Similar symptoms were noted in November 2008.  A barium swallow study was conducted in December 2008.  The study was normal, providing more evidence against this claim.

January 2009 treatment records indicate that the GERD was well-controlled and stable, providing more evidence against this claim.  In June 2009, he complained of difficulty swallowing and severe throat pain when trying to eat.  In July 2009, his assessment was dysphagia.  A November 2009 endoscopy and dilation revealed intact Nissen fundoplication with dysphagia, and presumed adhesion or slight intrinsic stricture status post dilation.

A December 2010 treatment record shows continued complaints; however, a video swallowing evaluation was within normal limits, providing more objective evidence against this claim that the Board must find, based on a review of the record, outweighs the Veteran's statements regarding the nature and extent of his disability.   

The provider said the Veteran was a challenging patient and that his symptoms were out of proportion to the objective findings (another finding my a health care provider that provides more evidence against this claim).  The provider said non-gastrointestinal issues were contributing to the severity of physical symptoms and that one clue to a psychological component is the Veteran's belief that he had many endoscopic procedures and dilations, when the examiner could not find them in the records.  

Further, he had no warning signs such as unintentional weight loss.  His last EGD, swallowing study, and esophageal x-rays were normal.  The provider pointed out that prior to the surgery, the Veteran's condition was so severe that rumination syndrome had been considered.  By his own admission, the Veteran said he no longer regurgitates or vomits 7 to 10 times per day but still believes he is worse off.

To insure the duty to assist has been met, the Veteran had a VA examination in June 2011.  The examiner reviewed the claims file and examined the Veteran; therefore, the Board finds the examination report adequate for rating purposes.  The Veteran said his symptoms included nausea when swallowing food and occasional regurgitation when eating too fast or eating dry foods.  He reported excessive gas, heartburn and left shoulder pain.  Nausea and vomiting occurred several times per day precipitated by meals.  He reported esophageal distress occurred several times per day and caused severe left shoulder pain.

At the time of the examination, the Veteran was employed full time but said he missed four weeks of work in the past year due to GERD symptoms.  The examiner concluded that the condition significantly impacted employment due to increased absenteeism.  The condition moderately impacts chores, shopping, and toileting and severely impacts exercise, sports, recreation, travelling, and feeding.

The examiner noted a May 2011 VA treatment record which shows that the Veteran reported a 60 percent improvement in spasms.  Also noted was a March 2011 record which shows partial relief of difficult swallowing using a combination of omeprazole and amlodipine.  The impression was significant, partial relief of esophageal symptoms.  Finally, the examiner cited a treatment record from December 2010 which indicates that the Veteran's persistent symptoms were out of proportion to objective findings.

The physical evaluation revealed no signs of significant weight loss or malnutrition.  He had tenderness to deep palpation on the right side of his abdomen.  In the opinion, the examiner indicated that the Veteran was in no apparent distress and that his healthy appearance was unexpected given his complaints of severe swallowing difficulty, providing more evidence against this claim.  In this regard, it is important for the Veteran to understand that this report only confirms previous findings cited above (notwithstanding that they did not have the claims file for review).

Virtual VA records show that in September 2011, the Veteran had improved dysphagia status post surgery.

In this case, service connection for GERD was granted in February 2003 with a noncompensable rating.  The Veteran filed a claim seeking an increased rating in March 2005 and in August 2005, the RO granted a 30 percent rating.  In January 2007 he filed the current claim which led to the eventual reduction in rating, effective February 1, 2008; thus, the 30 percent rating had not been in effect for five years or more.  Therefore, the provisions under 38 C.F.R. § 3.344(a) and (b) do not apply.

After receiving the Veteran's January 2007 claim, the RO scheduled a VA examination to determine the current severity of his GERD.  After reviewing the April 2007 VA examination report, the RO issued a rating decision proposing to reduce his disability rating from 30 to 10 percent.  The RO set forth the material facts and reasons for the proposal and notified him that the reduction would reduce his overall combined disability rating from 40 to 20 percent.  In the cover letter, the RO discussed the proposed reduction and informed him that he could submit evidence or appear for a personal hearing to present argument in support of his claim.  He was notified that if he did not present evidence within 60 days, his rating and payments would be reduced on the first day of the third month following notice of the final decision.

In April 2007, the Veteran submitted written argument against the proposed reduction and requested a hearing to present evidence in support of his claim.  He had his hearing in May 2007 and in June 2007, the RO decreased the disability rating for GERD to 10 percent, effective September 1, 2007.  In May 2008, the decision review officer (DRO), restored the 30 percent rating from September 1, 2007 until January 31, 2008 due to his November 2007 surgery.  The rating was decreased to 10 percent as of February 1, 2008.

Evidence dated since February 1, 2008 does not show that the Veteran has suffered persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Further, the evidence clearly shows that his condition improved after his November 2007 surgery.  Specifically, the Veteran stated that he no longer experiences reflux and dysphagia constantly.  He said his symptoms occur only one-third of the time.  In May 2011, he reported a 60 percent improvement in spasms.  Other records show stable GERD.  

Notably, the Board points out that the 30 percent rating assigned in August 2005 was a liberal grant and that at that time based on the objective medical evidence.  His symptoms, at best, barely qualified for a 30 percent rating, thus, with the noticeable and sustained improvement in symptoms, the Board finds that the 30 percent rating is no longer supported by the evidence as of February 1, 2008.  In this regard, it is important for the Veteran to understand that object medical testing both before and after February 2008 provide significant evidence against a finding that he was ever entitled to a 30 percent evaluation for this disability.  Such findings only provide evidence against this claim.      

Further, the evidence clearly establishes that the procedures specified in 38 C.F.R.    § 3.105 were followed and that the rating reduction was proper.  There is no procedural or clinical evidence which supports restoration of the 30 percent evaluation.  The claim that the reduction was improper and that restoration of the 30 percent evaluation is warranted must be denied.

As for entitlement to a rating in excess of 10 percent from February 1, 2008, the Board finds that an increased rating is not warranted.  At most, he has had pain, regurgitation, vomiting, and weight fluctuation within 10 pounds.  A 30 percent rating requires evidence of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Here, the Veteran has had dysphagia and regurgitation; however, his symptoms have not been accompanied by substernal or arm or shoulder pain.  

The Board has considered the Veteran's complaints and allegations that his GERD has caused severe impairment of health.  While he is competent to report his symptoms, based on reports from his medical providers, the Board finds that his statements are entitled to less probative weight than the objective medical evidence.  As noted above, the medical providers found his subjective complaints out of proportion to the objective findings and noted his seemingly exaggerated medical history reports.  Further, the providers questioned the impact of his mental health on his physical health.  Finally, the providers have consistently noted his improved health and overall stable condition during the time in question. 

Simply, the Board finds that the evidence does not support the assignment of a schedular rating in excess of 10 percent from February 1, 2008 at this time.  Moreover, the Veteran has submitted no evidence showing that this disorder has markedly interfered with his employment status beyond that interference contemplated by the assigned evaluation, other than his own statements, which have been addressed and found to be of less probative weight than the objective medical evidence which provides highly probative evidence against this claim.  There is also no indication that this disorder has necessitated frequent periods of hospitalization since February 2008.  As such, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Veteran was denied entitlement to a total disability rating based on individual unemployability (TDIU) in April 2007 and December 2011.  The Veteran has not appealed that issue and it is not before the Board.  The Board finds that the best evidence in this case does not support a TDIU finding under Rice v. Shinseki, 22 Vet. App. 447 (2009) for reasons noted above. 

The Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A.      § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

There are specific procedural requirements applicable to rating reductions.  As discussed above, the RO followed all notice, assistance, and procedural requirements specified under 38 C.F.R. § 3.105.  As such, the Board finds that the duty to notify and assist in this matter has been satisfied.

For an increased-compensation claim, section § 5103(a) requires, at a minimum, that the Secretary notify the claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) rev'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  Additionally, the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  As with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation-e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id. 

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in February 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  In addition, the Veteran was sent a letter in May 2008 specifically outlining the criteria and evidence needed for the assignment of a higher rating for his GERD per the holding in Vazquez-Flores.  22 Vet. App. 37.  Consequently, the Board finds that the duty to notify has been satisfied.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records.  The Veteran submitted statements and was afforded a VA medical examination which has been deemed adequate for rating purposes.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

Entitlement to restoration of the 30 percent rating for GERD is denied.

Entitlement to a rating in excess of 10 percent from February 1, 2008 for GERD is denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


